April 29, 2011


Mr. Laurence W. Watts
Watts & Associates, P.C.
P.O. Box 2214
Missouri City, TX 77459
Mr. Steven L. Wiggins
Jefferson County District Attorney Office
1001 Pearl Street, 3rd Floor
Beaumont, TX 77701

RE:   Case Number:  09-0326
      Court of Appeals Number:  09-08-00420-CV
      Trial Court Number:  D-177,131

Style:      LARRY ROCCAFORTE
      v.
      JEFFERSON COUNTY

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Lolita Ramos  |
|   |Ms. Carol Anne    |
|   |Flores            |
|   |Mr. Todd K.       |
|   |Sellars           |